Jackson, J.
This was an action of replevin brought by the defendant in error against the plaintiff in error, before Thomas James, Esq., a justice of the peace of Iowa county, to recover possession of a horse. The action was tried before the justice, and a judgment rendered by Mm in favor of the defendant in error; whereupon the said plaintiff in error sued out Ms writ of certiorari to the Iowa county district court, where the judgment of the said justice James was affirmed. To reverse the judgment of the district court, the plaintiff in error has prosecuted a writ of error to this court. There are several grounds of error assigned; but as we are entirely satisfied that the second ground of error assigned is well taken, and should cause a reversal of the judgment, we do not deem it necessary to advert particularly to the other grounds of objection taken to the proceedings. The second error alleged is, that “ the writ of replevin is clearly defective in this, that it does not rim m the name of the Umted States, wMch is an absolute requisition of the statute.”
The provision of the statute here referred to, is that contained m the 7th section of the 3d article of the “ Act concerning justices of the peace,” on page 323, wMch is in the following words : “Allprocess issued by justices of the peace shall ran in the name of the Umted States, be dated on the day it is issued, and shall be signed by the justice granting the same, and be directed to the sheriff or any constable of the proper county.”
This is an imperative provision of the statute, designed to have universal application to “ all process,” issued by justices of the peace; and the statutory form of a writ of replevin, given in a subsequent portion of the “ Act concerning justices of the peace,” in the article “ regulating the action of replevin,” on page 334 of the Revised Statutes, cannot reasonably be *224construed so as to render inoperative the express provision referred to. The form of the writ, therefore, must be controlled by and conform to this provision.
As to the question of jurisdiction raised, without undertaking to decide it in this case, we are clearly of opinion that in an action of replevin, it is much the safer practice to allege the value of the property in the affidavit, which is the foundation of the proceedings, and thus affirmatively show in the first instance, that the justice has jurisdiction.
The judgment of the court below is reversed.